Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 31, 34-37, 39, 40, 43-46, 48 and 49 are allowed. Claims 1-30, 32, 33, 38, 41, 42 are cancelled.

3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a method of apparatus to determine that a path switch can be initiated during a handover of a user equipment from a first access node to a second access node, determine at least one condition for initiating the path switch, postpone the initiation of the path switch until the at least one condition has been met, and in response to determining that the at least one condition has been met, indicate the initiation of the path switch to the first access node or the second access node thereby reducing impact of connection ping pong on the network resulting from rapid channel variations without meaningfully impacting the connection as experienced by the UE.

The Applicants independent claim 31 recites an apparatus comprising:
at least one processor; and
at least one memory including computer program code, said at least one memory and said computer program code being configured, with said at least one processor, to cause said apparatus at least to:

determine at least one condition for initiating the path switch;
postpone the initiation of the path switch until the at least one condition has been met;
in response to determining that the at least one condition has been met, indicate the initiation of the path switch to the second access node; and
maintain a connection between the first access node and a mobility management entity or a connection between the first access node and a serving gateway at least until the at least one condition is met,
wherein the at least one condition comprises at least one of:
an empty buffer for the user equipment.
a congested interface between the first access node and the second access node,
a congested interface between one of the first or the second access node and one of a mobility management entity or a serving gateway,
an expiry of a path switch postponement timer set to a value dependent on one of channel measurements or channel frequency.
a processing limitation at the first access node,-or
a condition requiring a handover from the second access node to a third access node, and wherein the apparatus comprises the first access node.
Regarding claims 31, 40 and 49, the prior art Rubin et al. [US 20130336174 A1] discloses in para [0095] Fig. 1, Fig. 3, after the dedicated bearer 312 is redirected at the eNB 102, the tunnel information that previously linked the bearer to the SGW 110 is still maintained in the eNB 102. This may be necessary to enable Handover to occur without 
The prior art Kim et al. [US 20150004984 A1] discloses in para [0115] Table 3 when the base station the user equipment, or the MME determines whether to maintain the direct data path one or more of information may be used as a reference for determination. If determination of path switching is made by the user equipment or the MME, the information of the above Table 3 may be transferred to the user equipment or the MME in advance or at the same time.
However, combination of prior art of records Xue and Kobayashi does not discloses 
in response to determining that the at least one condition has been met, indicate the initiation of the path switch to the second access node; and
maintain a connection between the first access node and a mobility management entity or a connection between the first access node and a serving gateway at least until the at least one condition is met,
wherein the at least one condition comprises at least one of:
an empty buffer for the user equipment.
a congested interface between the first access node and the second access node,
a congested interface between one of the first or the second access node and one of a mobility management entity or a serving gateway,
an expiry of a path switch postponement timer set to a value dependent on one of channel measurements or channel frequency.
a processing limitation at the first access node,-or
a condition requiring a handover from the second access node to a third access node, and wherein the apparatus comprises the first access node.

Therefore, the independent claims 31, 40 and 49 are allowed for these above reasons. The respective dependent claims of independent claims 131, 40 and 49 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  


Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pelletier et al. [US 20100027497 A1] Method and Apparatus for Relocating a Header Compression Context in a Wireless Communication System
Ho et al. [US 20090061876 A1] In order data delivery during handover in a wireless communication system
Tamaki et al. [US 20130183971 A1] Systems And/Or Methods For Providing Relay Mobility
Wang et al [US 20100177736 A1] Method and device for indicating data re-transmission when area switching in LTE system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413